Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities:  

Claims 1 and 8:
The portion of the claim containing “wherein the first attention-based encoder-decoder” has no antecedent basis. The first multimodal encoder-decoder is construed to be functionally equivalent thereof.
Appropriate correction is required.

Clam 15:
The portion of the claim containing “A dialogue response generation system…“ combined with “a 4computer-implemented method of claim 1…” is slightly unclear as to whether claim 15 is intended to be a dependent or independent claim. The claim shall be treated as independent until further guidance or correction is provided.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-20, specifically claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10417498.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application includes all of the features of claim 1 of U.S. Patent No. 10417498.  It would have been obvious to one of ordinary skill in the art to omit the step of dialogue system encoder-decoders in memory, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

Present invention					Conflicting claims
15. A dialogue response generation system comprising:  2a memory and one or more storage devices storing instructions of multimodal 3encoder-decoders, wherein the multimodal encoder-decoders have been trained by a 4computer-implemented method of claim 1;  5one or more processors in connection with the memory and one or more 6storage devices that are operable, when executed by the one or more processors, to 7cause the one or more processors to perform operations comprising steps of:  8receiving first and second input vectors according to first and second 9sequential intervals;  10extracting first and second feature vectors using first 
comprising: receiving first and second input vectors according to first and second sequential intervals; extracting first and second feature vectors using first and second feature extractors, respectively, from the first and second input; estimating a first set of weights and a second set of 


No deponent claims are rejected under double patenting.



Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1 and 8: arranging a first multimodal encoder-decoder having a first input and a first 4output, wherein the first multimodal encoder-decoder has been pretrained by training saudio-video datasets with training descriptions;  6arranging a second multimodal encoder-decoder having a second input and a 7second output;  8providing first audio-visual datasets with first corresponding description 9sentences to the first input of the first multimodal encoder-decoder, wherein the first 10attention-based encoder-decoder generates first output values based on the first 11audio-visual datasets with the first corresponding description sentences;  12providing the first audio-visual datasets excluding the first corresponding 13description sentences to the second multimodal encoder-decoder, wherein the 14second multimodal encoder-decoder generates second output values based on the 15first audio-visual datasets without the first corresponding description sentences, 16wherein an optimizer module updates second network parameters of the second 17multimodal encoder-decoder until errors between the first output values and the 18second output values are reduced into a predetermined range, wherein the errors are 19computed based on a loss function… and as in claim 15: 
The above claims are deemed allowable given the complex nature of using parallel multimodal encoder-decoder systems with selective audio-video data training .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Omote; Masanori et al.	US 20190341025 A1
	Loss function optimization based on one multimodal input system to train NN.

Abadi; Martin et al.	US 20190171929 A1


Mitra; Saayan et al.	US 20200226675 A1
Neumann; Kenneth	US 20210005316 A1
	Loss function opt.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov